Opinion issued September 9, 2014




                                        In The

                               Court of Appeals
                                       For The

                           First District of Texas
                            ————————————
                               NO. 01-14-00712-CV
                            ———————————
                  IN RE FELICIA NICOLE JONES, Relator



           Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION*

     On August 26, 2014, relator, Felicia Nicole Jones, filed a petition for a writ

of mandamus. We deny relator’s petition for writ of mandamus. All outstanding

motions are dismissed as moot.




*
     The underlying case is Felicia Nicole Jones v. Macy’s et al., in the 239th District
     Court of Brazoria County, Cause No. 74030.
                                PER CURIAM

Panel consists of Justices Massengale, Brown, and Huddle.




                                       2